Citation Nr: 0611122	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection cause of death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The decedent had active duty administratively established in 
the U.S. Merchant Marine, from December 1941 to August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had not been 
received to establish service connection for the cause of 
death, therefore entitlement continued to be denied.  In 
addition, the RO denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318, and eligibility to Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A. chapter 35 (the latter 
benefit would flow from a grant of service connection for 
cause of death).

Although the appellant had requested a personal hearing and 
one was scheduled in April 2004, she failed to report for it.

In a July 2004 Board decision, the Board denied a claim of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318; and determined that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for cause of death, 
remanding the claim for additional evidentiary development.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in October 1966 was due to natural causes, 
with no specificity as to any diagnosis.

2.  At the time of his death, the veteran had not been 
adjudicated as having any service-connected disabilities.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death due 
to natural causes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done in December 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July, October and December 2004 letters as well as 
correspondence dated in August 2005, the RO informed the 
appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  In addition, the appellant was advised, by virtue of 
a detailed July 2002 statement of the case (SOC) and July 
2003/January 2006 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the January 2006 SSOC contains the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file to the extent possible, and 
that neither she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  However, as will be explained 
herein, VA's multiple attempts to assist the claimant were 
met with no response.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection for cause 
of death is being denied, no rating or effective date will be 
assigned, and any notice deficiencies are therefore moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

The veteran was born in 1899 and died in October 1966, at the 
age of 67.  The appellant is claiming death benefits as his 
surviving spouse.  As indicated on the Death Certificate, his 
death was due to natural causes.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), in June 2000, 
claiming that the cause of the veteran's death was due to 
service.

In support of her claim, the appellant offered evidence 
including her marriage certificate, the veteran's DD Form 
214, and some form letters from the US Maritime 
Administration.  

The record also contains a two-cable message dated in October 
1966 sent to the appellant from the US Public health Service 
Hospital in Staten Island, New York, indicating that the 
veteran had died, that his remains had been claimed by his 
brother, and that an autopsy had been performed. 

In a statement dated in February 2002, the appellant 
indicated that the veteran had suffered from a serious 
accident while he was working and suffered from a broken leg 
and other serious injuries, which resulted in an acceleration 
of his liver cancer, and hospitalization at Staten Island 
Hospital.  

In a June 2002 statement, the appellant contended that the 
veteran became ill with liver cancer and mental illness due 
to his work on ships and exposure to war.  

In an October 2002 statement, the appellant reported that the 
veteran had more than 40 years of service with the US Navy, 
and got sick while on duty in addition to being involved in 
accidents in Peru and Valparai which left him disabled.

Service records were requested in December 2002, but it was 
noted that since the veteran was a Merchant Marine, no 
service number was available and no search could be 
undertaken without it.  The US Coast Guard was also contacted 
in December 2002 in an attempt to secure any available 
records.  In January 2003, the Coast Guard replied that it 
did not maintain medical records in merchant mariner files, 
and another address was furnished to search for records for 
merchant mariners treated at US Public Hospitals.  The 
Department of Health and Human Services was also contacted in 
a search for records and, at that point in May 2003, the RO 
furnished her with a VA Form 21-4142, Authorization for 
Release of Information, to complete.  No response was 
received from the appellant.

Duty-to-assist letters were issued to the appellant at her 
most recent address of record in July, October, and December 
2004, and she did not respond to any of those letters.  In 
August 2005, the RO again furnished the appellant with a VA 
Form 21-4142 and requested that the appellant complete and 
return it.  Again, the appellant did not respond.  

III.  Law and Regulations with Analysis

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977), the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to that statute, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  In accordance 
therewith, the Secretary of the Air Force determined that the 
service of American Merchant Marines in Oceangoing Service, 
as well as Civil Service crew members aboard US Army 
Transport Service and Naval Transportation Service vessels, 
during the period from December 7, 1941, to August 15, 1945, 
will be considered active duty.  See 53 Fed. Reg. 2775 
(1988); see also 38 C.F.R. § 3.7(x)(15) (2005) (certifying as 
"active military service" the service of American Merchant 
Marines in Oceangoing Service during the period from December 
7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 
36, 37 (1998).

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15).  Specifically, United States Merchant 
Seamen who served on blockade ships in support of Operation 
Mulberry during World War II and American Merchant Marines 
who were in Oceangoing Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, are 
considered to have had active service.

Service connection may be granted for disability resulting 
from disease or injury, which was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for a disability which is proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran's service medical records in this case are 
unavailable, but there is no indication that, at the time of 
his death in 1966, service connection was in effect for any 
disorder or disease, nor does the appellant so allege.  The 
Board recognizes that the decedent's DD Form 214 shows active 
duty from December 1941 to August 1945.  That document also 
reflects specified intervals, with shipping and discharge 
dates from December 1941 to January 1942, from July 1943 to 
later that same month, and from September 1943 to January 
1944, on different Merchant Marine vessels.  The appellant 
has not specified in which periods of service she believes 
the decedent may have acquired disability. 

The official death certificate indicates that the veteran 
died solely due to natural causes.  The record contains none 
of the veteran's medical records or terminal hospitalization 
records, despite many attempts to obtain any available 
evidence.  

The appellant contends that the veteran died from a liver 
disorder and possibly from mental illness, which she vaguely 
attributes to the veteran's period of Merchant Marine 
service.  Essentially, the appellant has not supplied 
sufficiently detailed information so as to allow for 
meaningful research to obtain any medical records pertaining 
to the veteran, and despite numerous requests for her to 
identify and/or submit evidence and to complete and return 
authorization forms, she has failed to respond to all duty-
to-assist requests made from 2003 forward, which includes 
nearly a half dozen requests.  In this regard, the Board 
notes that the duty to assist is not a "one way street," 
and that when, as in the instant case, it is the appellant 
that has the "information that is essential in obtaining the 
putative evidence," the appellant cannot "passively wait" 
for VA assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

It must be pointed out that, although we have no reason to 
doubt the sincerity of appellant's assertions that the 
veteran served in the Navy for more than 40 years, the 
official records show no service in the US Navy.  She may be 
referring to the decedent's service with the Merchant Marine, 
and the record does not show how many years he served with 
that organization.  In any event, however, the only period of 
Merchant Marine service which qualifies for potential 
eligibility for VA benefits is that period certified on the 
DD Form 214.  Therefore, to whatever extent the decedent may 
have acquired disabilities during active participation with 
the Merchant Marine in periods not recognized under Public 
Law No. 95-202, any such disabilities could not be the 
predicate for VA death benefits.

Moreover, the official death certificate of record shows that 
the veteran died due to "natural causes", with no further 
specificity as to a particular disease or disorder.  
Therefore, supplementary evidence would be needed to 
substantiate the claim, such as an amended death certificate, 
autopsy report, or terminal hospitalization report showing a 
cause of death which might be related to the veteran's 
recognized Merchant Marine service.  However, no such 
evidence has been presented in this case, and the appellant's 
failure to cooperate has adversely impacted the disposition 
of her claim, inasmuch as such aforementioned evidence might 
theoretically have existed and been obtained for the record, 
had the appellant completed and returned the requested 
authorization forms.  In sum, the record contains absolutely 
no evidence etiologically linking service to the veteran's 
death in 1966.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that a preponderance of the evidence militates 
against a finding that the veteran's death was caused by, or 
was the proximate result of, service or any service-connected 
disability, and there is no reasonable doubt to be resolved.  
See Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


